                                Case 8:19-bk-06943-CPM                     Doc 1      Filed 07/24/19           Page 1 of 10
                                                                                                                                                 7/24/19 4:25PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                VILLA BELLINI RISTORANTE & LOUNGE, INC.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2930 GULF TO BAY BLVD.
                                  Clearwater, FL 33759
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Pinellas                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
                                Case 8:19-bk-06943-CPM                        Doc 1        Filed 07/24/19              Page 2 of 10
                                                                                                                                                     7/24/19 4:25PM

Debtor    VILLA BELLINI RISTORANTE & LOUNGE, INC.                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                               Case 8:19-bk-06943-CPM                       Doc 1        Filed 07/24/19             Page 3 of 10
                                                                                                                                                          7/24/19 4:25PM

Debtor   VILLA BELLINI RISTORANTE & LOUNGE, INC.                                                    Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 3
                             Case 8:19-bk-06943-CPM                       Doc 1         Filed 07/24/19             Page 4 of 10
                                                                                                                                                     7/24/19 4:25PM

Debtor    VILLA BELLINI RISTORANTE & LOUNGE, INC.                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 24, 2019
                                                  MM / DD / YYYY


                             X   /s/ VINCENT ADDONISIO                                                    VINCENT ADDONISIO
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ Michael P. Brundage                                                   Date July 24, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michael P. Brundage 611621
                                 Printed name

                                 Brundage Law, PA
                                 Firm name

                                 100 Main Street Suite 204
                                 Safety Harbor, FL 34695
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     727-250-2488                  Email address      mpbrundagelaw@gmail.com

                                 611621 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                     Case 8:19-bk-06943-CPM                         Doc 1         Filed 07/24/19                Page 5 of 10
                                                                                                                                                                          7/24/19 4:25PM




 Fill in this information to identify the case:
 Debtor name VILLA BELLINI RISTORANTE & LOUNGE, INC.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ALSCO                                                                                                                                                                      $1,943.31
 660 4TH STREET
 SOUTH
 Saint Petersburg, FL
 33711
 AMERICA CIUSINE                                                                                                                                                            $2,400.00
 810 TRAVELER'S
 BLVD. SUITE C
 Saint Petersburg, FL
 33711
 CHENEY                                                                                                                                                                     $4,702.40
 BROTHERS
 One Cheney Way
 Punta Gorda, FL
 33982
 CITI BANK                                                                                                                                                                  $8,000.00
 PO BOX 9001037
 Louisville, KY
 40290-1037
 FIDELITY BANK                                                                                                                                                            $12,000.00
 PO BOX 105690
 Atlanta, GA 30348
 FIDELITY BANK                                                                                                                                                            $12,000.00
 PO BOX 105075
 Atlanta, GA 30348
 FLORIDA                                                                                                                                                                $200,000.00
 DEPARTMENT OF
 REVENU
 5050 WEST
 TENNESSEE
 STREET
 Tallahassee, FL
 32399
 HOLLAND &                                                                                                                                                              $551,112.00
 KNIGHT LLP
 PO BOX 864084
 Orlando, FL
 32886-4084

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:19-bk-06943-CPM                         Doc 1         Filed 07/24/19                Page 6 of 10
                                                                                                                                                                          7/24/19 4:25PM




 Debtor    VILLA BELLINI RISTORANTE & LOUNGE, INC.                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 JAN PRO                                                                                                                                                                    $1,738.75
 6908 W LINEBAUGH
 AVE
 Tampa, FL 33625
 MARCO                                                                                                                                                                  $242,328.00
 MARZOCCA CUNI
 3545 LANDMARK
 TRAIL
 Palm Harbor, FL
 34684
 MARCO                                                                                                                                                                    $75,000.00
 MARZOCCA CUNI
 3545 LANDMARK
 TRAIL
 Palm Harbor, FL
 34684
 MR. GREENS                                                                                                                                                                 $1,765.25
 PRODUCE
 1702 JIM JOHNSON
 ROAD
 Plant City, FL 33566
 QAMM                                                                                                                                                                   $328,720.18
 PROPERTIES INC
 PO BOX 15526
 Clearwater, FL
 33766
 QAMM                                                                                                                                                                   $246,777.00
 PROPERTIES INC
 PO BOX 15526
 Clearwater, FL
 33766
 R.J. LANGE & SON                                                                                                                                                           $1,888.42
 11 BAYSHORE
 DRIVE
 Ozona, FL 34660
 SPECTRUM REACH                                                                                                                                                             $6,563.25
 1001 MOREHEAD
 SQUARE DR
 SUITE 500
 Charlotte, NC 28202
 SUTTER'S QUALITY                                                                                                                                                           $1,731.83
 FOOD
 6830 RICHARDSON
 RD.
 Sarasota, FL 34240
 SYNOVUS BANK                                                                                                                                                               $8,507.54
 PO BOX 120
 Columbus, GA
 31902




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:19-bk-06943-CPM                         Doc 1         Filed 07/24/19                Page 7 of 10
                                                                                                                                                                          7/24/19 4:25PM




 Debtor    VILLA BELLINI RISTORANTE & LOUNGE, INC.                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 VINCENT                                                                                                                                                                $678,054.00
 ADDONISIO
 213 SIGNATURE
 COURT
 Safety Harbor, FL
 34695
 VINCENT                                                                                                                                                                $225,000.00
 ADDONISIO
 213 SIGNATURE
 COURT
 Safety Harbor, FL
 34695




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 8:19-bk-06943-CPM    Doc 1     Filed 07/24/19   Page 8 of 10



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




VILLA BELLINI RISTORANTE & LOUNGE,
                                 CLEARWATER
                                   INC.          POLICE                    JAN PRO
2930 GULF TO BAY BLVD.           645 PIERCE STREET                         6908 W LINEBAUGH AVE
Clearwater, FL 33759             Clearwater, FL 33756                      Tampa, FL 33625




Michael P. Brundage                 COZZININ BROTHERS                      MARCO MARZOCCA CUNI
Brundage Law, PA                    350 HOWARD AVENUE                      3545 LANDMARK TRAIL
100 Main Street Suite 204           Des Plaines, IL 60018                  Palm Harbor, FL 34684
Safety Harbor, FL 34695



ALSCO                               CREEPY CREATURES PEST CONTRO MARCO MARZOCCA CUNI
660 4TH STREET SOUTH                2929 BRADFORD CIRCLE         3545 LANDMARK TRAIL
Saint Petersburg, FL 33711          Palm Harbor, FL 34685        Palm Harbor, FL 34684




AMERICA CIUSINE                     FIDELITY BANK                          MASSIMO COFFEE
810 TRAVELER'S BLVD. SUITE C        PO BOX 105075                          1241 TELLAVAST ROAD
Saint Petersburg, FL 33711          Atlanta, GA 30348                      SARASOTA, FL 34243




ARCIERI & ASSOCIATES                FIDELITY BANK                          MOFFA SUTTON & DONINI PA
28870 US 19 NORTH SUITE 362         PO BOX 105690                          100 W CYPRESS CREEK RD
Clearwater, FL 33761                Atlanta, GA 30348                      SUITE 930
                                                                           Fort Lauderdale, FL 33309



BERKSHIRE HATHAWAY INS              FLORIDA DEPARTMENT OF REVENU           MR. GREENS PRODUCE
PO BOX 785570                       5050 WEST TENNESSEE STREET             1702 JIM JOHNSON ROAD
PHILADELPHIA, PA                    Tallahassee, FL 32399                  Plant City, FL 33566




CHASE & ASSOCIATES                  FREEDOM PAY                            NUCO2
2520-V N MCMULLEN BOOTH RD          2929 WALNUT STREET 14TH FLOO           3600 WORD DRIVE #C
Clearwater, FL 33761                Philadelphia, PA 19104                 Fort Myers, FL 33916




CHENEY BROTHERS                     HOLLAND & KNIGHT LLP                   PALM PAPER SUPPLY
One Cheney Way                      PO BOX 864084                          4631 PANORAMA AVENUE
Punta Gorda, FL 33982               Orlando, FL 32886-4084                 Holiday, FL 34690




CITI BANK                           IPFS CORP                              PIPER FIRE PROTECTION
PO BOX 9001037                      PO BOX 412086                          13075 US 19 NORTH
Louisville, KY 40290-1037           Kansas City, MO 64141-2086             Clearwater, FL 33764
                     Case 8:19-bk-06943-CPM    Doc 1    Filed 07/24/19   Page 9 of 10




PRIME LINE DIST                      VINCENT ADDONISIO
2800 SW 42ND STREET                  213 SIGNATURE COURT
Fort Lauderdale, FL 33312            Safety Harbor, FL 34695




QAMM PROPERTIES INC                  VINCENT ADDONISIO
PO BOX 15526                         213 SIGNATURE COURT
Clearwater, FL 33766                 Safety Harbor, FL 34695




QAMM PROPERTIES INC                  VINOVERITAS
PO BOX 15526                         12340 66TH ST N
Clearwater, FL 33766                 Largo, FL 33773




R.J. LANGE & SON                     WASTE PRO
11 BAYSHORE DRIVE                    5170 126TH AVE N
Ozona, FL 34660                      Clearwater, FL 33760




SOUTH CENTRAL A/V                    WINE MAKERS IMPORT
1414 TECH BLVD.                      1241 TELLEVAST ROAD
Tampa, FL 33619                      Sarasota, FL 34243




SPECTRUM REACH
1001 MOREHEAD SQUARE DR
SUITE 500
Charlotte, NC 28202



SUTTER'S QUALITY FOOD
6830 RICHARDSON RD.
Sarasota, FL 34240




SYNOVUS BANK
PO BOX 120
Columbus, GA 31902




Thompson, Sizemore, Gonzalez
201 N. FRANKLIN ST.
SUITE 1600
Tampa, FL 33602
                               Case 8:19-bk-06943-CPM                       Doc 1     Filed 07/24/19   Page 10 of 10
                                                                                                                                 7/24/19 4:25PM




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      VILLA BELLINI RISTORANTE & LOUNGE, INC.                                                    Case No.
                                                                                 Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for VILLA BELLINI RISTORANTE & LOUNGE, INC. in the above captioned action,
certifies that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly
own(s) 10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under
FRBP 7007.1:
 CIRO MANCINI
 1051 TOSCANO DRIVE
 New Port Richey, FL 34655
 MARCO MARZOCCA CUNI
 3545 LANDMARK TRAIL
 Palm Harbor, FL 34684
 VINCENT ADDONISIO
 213 SIGNATURE COURT
 Safety Harbor, FL 34695




    None [Check if applicable]




 July 24, 2019                                                       /s/ Michael P. Brundage
 Date                                                                Michael P. Brundage 611621
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for VILLA BELLINI RISTORANTE & LOUNGE, INC.
                                                                     Brundage Law, PA
                                                                     100 Main Street Suite 204
                                                                     Safety Harbor, FL 34695
                                                                     727-250-2488 Fax:855-603-3215
                                                                     mpbrundagelaw@gmail.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
